Citation Nr: 0607373	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  99-00 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas

THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for low 
back strain for the period prior to September 19, 1997.

2.  Entitlement to a rating in excess of 20 percent for low 
back strain for the period beginning September 19, 1997.

3.  Entitlement to an effective date earlier than February 
11, 1997, for an award of a total disability rating based on 
unemployability (TDIU).

4.  Whether the RO committed clear and unmistakable error 
(CUE) in a November 1991 rating decision by failing to assign 
a rating in excess of 30 percent for post-traumatic stress 
disorder (PTSD).  

5.  Whether the RO committed CUE in failing to notify the 
veteran that his service-connected PTSD is a psychiatric 
disability.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David A. Saadat

INTRODUCTION

The veteran had active military service from January 1967 to 
September 1979.  This case comes to the Board of Veterans' 
Appeals (Board) from RO rating decisions.  


FINDINGS OF FACT

1.  For the period prior to September 19, 1997, the veteran 
showed no more than slight limitation of motion of the lumbar 
spine, nor any pattern of muscle spasm on extreme forward 
bending with unilateral loss of lateral spine motion in a 
standing position, or ankylosis of the lumbar spine.  

2.  For the period beginning September 19, 1997, the veteran 
has not shown severe limitation of motion of the lumbar 
spine, nor any severe listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion, abnormal mobility on forced motion, ankylosis of the 
lumbar spine, or forward flexion of the thoracolumbar spine 
limited to 30 degrees or less.

3.  The veteran did not meet the schedular criteria for TDIU 
benefits prior to February 11, 1997, and no evidence shows 
that that his service-connected disabilities combined to 
preclude employment prior to February 11, 1997.

4.  The veteran has failed to clearly and specifically set 
forth alleged errors of fact or law in the November 1991 RO 
decision, the legal or factual basis for the allegations of 
error, and why the result (the grant of a 30 percent rating 
for PTSD) would have been different but for such alleged 
errors.

5.  The veteran has failed to clearly and specifically set 
forth alleged errors of fact or law in the RO's notifications 
to him concerning the nature of his service-connected PTSD 
disability.  


CONCLUSIONS OF LAW

1.  The criteria have not been met for a rating in excess of 
10 percent for low back strain, for the period prior to 
September 19, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.59, 4.71a, Diagnostic Codes 5003, 
5289, 5292, 5295 (as in effect prior to September 26, 2003).

2.  The criteria have not been met for a rating in excess of 
20 percent for low back strain, for the period beginning 
September 19, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.59, 4.71a, Diagnostic Codes 5003, 
5237, 5289, 5292, 5295 (as in effect prior to and beginning 
September 26, 2003).

3.  The legal criteria have not been met for an effective 
date for TDIU prior to February 11, 1997.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.400, 4.16 (2005).

4.  The veteran has failed to raise a valid claim of CUE in 
the November 1991 rating decision. 38 C.F.R. § 3.105(a) 
(2005).

5.  The veteran has failed to raise a valid claim of CUE 
relating to the RO allegedly failing to notify him that PTSD 
is a psychiatric disability.  38 C.F.R. § 3.105(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims concerning low back strain

In June 1995, the veteran filed a written statement seeking a 
rating in excess of 10 percent for his service-connected low 
back strain.  By a March 1996 rating decision, the RO denied 
the increased rating and the veteran perfected an appeal.  By 
a November 2002 rating decision, however, the RO increased 
the rating for low back strain to 20 percent, effective from 
September 19, 1997.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Effective September 26, 2003, VA promulgated new regulations 
for rating lumbosacral strain.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  The Board will consider all prior and 
revised rating criteria but of course, revised rating 
criteria may not be applied to claims prior to the effective 
date of the amended regulation.  See 38 U.S.C.A. § 5110(g); 
Rhodan v. West, 12 Vet. App. 55 (1998).

A.  Rating in excess of 10 percent prior to September 19, 
1997

The veteran's spine disability includes degenerative disc 
disease.  Degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003.  

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, 
Plate V.  

Under the prior rating criteria of Diagnostic Code 5292, a 10 
percent rating is assigned for "slight" limitation of 
motion of the lumbar spine, and a 20 percent rating is 
assigned for "moderate" limitation of motion.  Yet the 
record does not reflect that a rating in excess of 10 percent 
is warranted under this criteria.  At an October 1996 VA 
examination, the veteran could forward flex to 110 degrees, 
extend to 25 degrees, right flex to 35 degrees, left flex to 
30 degrees, rotate to the right to 40 degrees, and rotate to 
the left to 35 degrees.  Such spine mobility hardly 
constitutes more than "slight" limitation of motion.  

The clinical evidence for this period also does not reflect a 
pattern of muscle spasm on extreme forward bending with 
unilateral loss of lateral spine motion in a standing 
position such that would warrant a 20 percent rating under 
the prior rating criteria for lumbosacral strain.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  While the veteran complained 
of back muscle spasms in a June 1995 written statement, there 
was no evidence of unilateral loss of lateral spine motion 
(see, for example, the ranges of motion detailed above).  

A higher rating under prior rating criteria of Diagnostic 
Codes 5289 is not warranted because no evidence has been 
presented of ankylosis of the lumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Codes 5289.  

B.  Rating in excess of 20 percent beginning September 19, 
1997

By its November 2002 rating decision, the RO assigned a 20 
percent rating under the prior Diagnostic Code 5295 
(lumbosacral strain), effective from September 19, 1997. 

Under the prior rating criteria, a 40 percent rating is 
warranted for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  Yet a 40 
rating is not warranted under this criteria for the period 
beginning September 19, 1997.  Range of motion was within 
normal limits at a March 2002 VA outpatient visit.  At a 
January 2005 VA examination, flexion was to 70 degrees (with 
pain), extension was to 25 degrees with pain, lateral flexion 
was to 30 degrees (without pain), and lateral rotation was to 
30 degrees (without pain).  Despite the veteran's complaints 
of pain, this level of mobility hardly constitutes "severe" 
limitation of motion of the lumbar spine. 

Moreover, the clinical evidence above does not reflect severe 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion, or abnormal 
mobility on forced motion which would warrant a 40 percent 
rating under the prior criteria for lumbosacral strain.  38 
C.F.R. § 4.71a, Diagnostic Code 5295.  Finally, nothing in 
the record reflects that the veteran has had (since September 
19, 1997) any ankylosis of the lumbar spine, so evaluation 
under the prior rating criteria of Diagnostic Codes 5289 
would be inappropriate.  38 C.F.R. § 4.71a, Diagnostic Codes 
5289.

Under the revised Diagnostic Code 5237, a 40 percent rating 
is assigned for forward flexion of the thoracolumbar spine 
limited to 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71, Diagnostic 
Code 5237.  Yet, again, the veteran has never displayed such 
a limited forward flexion, nor any ankylosis.  Thus a higher 
rating under this criteria is not warranted.  

Any associated objective neurological abnormalities 
(including but not limited to bowel or bladder impairment) 
are to be evaluated separately under appropriate diagnostic 
code.  38 C.F.R. § 4.71, Diagnostic Code 5237 (Note (1)).  
The veteran has never complained of or been treated for bowel 
or bladder impairment with regard to his back condition.  In 
fact, at a January 2005 VA examination, he said his back pain 
was nonradiating, and he denied any numbness, bladder 
complaints, bowel complaints, or erectile dysfunction.  At 
his May 2005 Board hearing, he denied any involvement of his 
lower extremities.  Thus, separate evaluations for any 
associated neurological abnormalities is not warranted.



C.  DeLuca and extraschedular considerations

Functional loss due to pain under 38 C.F.R. § 4.40 (including 
pain on use or during flare-ups) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 must be considered in the case 
of disabilities involving a joint rated on the basis of 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Although the veteran has intermittently sought treatment for 
back pain over the years, he has consistently been able to 
display at least some range of motion of the lumbar spine 
without pain (as detailed above).  Moreover, the 20 percent 
rating that he current has been assigned (which also 
contemplates limitation of motion) more than adequately 
compensates for any potential functional loss due to pain on 
use or during flare-ups, or due to weakness, fatigability, or 
incoordination.  Moreover, following his January 2005 
examination, a VA physician concluded that no additional 
limitations were noted with repetition of movement during the 
examination that were related to pain, fatigue, 
incoordination, weakness, or lack of endurance.  Additional 
compensation under 38 C.F.R. §§ 4.40, 4.45 is simply not 
warranted. 

When a disability picture is so exceptional or unusual that 
the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
38 C.F.R. § 3.321(b)(1).  There is no evidence that the 
veteran has been hospitalized for his back disabilities.  
Despite his apparent back pain, the veteran continued to work 
- for years - as a bus driver.  He was left this work in 
early 1997 but (as detailed below) this was apparently due to 
psychiatric symptoms.  Certainly no evidence has been 
presented reflecting that his spine disability has impacted 
his ability to work to the extent that would warrant an 
extraschedular rating.   Indeed, the schedular ratings are 
already based upon the average impairment of earning 
capacity, and are intended to be considered from the point of 
view of the veteran's working or seeking work.  An 
extraschedular rating is not warranted.
  
 
D.  Conclusion

As detailed above, the preponderance of the evidence is 
against the claims for a rating in excess of 10 percent for 
low back strain for the period prior to September 19, 1997, 
and a rating in excess of 20 percent for low back strain for 
the period beginning September 19, 1997.  38 U.S.C.A. § 
5107(b).

III.  Effective date earlier than February 11, 1997, for an 
award of TDIU

The veteran filed a claim for a TDIU (on a VA Form 21-8940) 
on January 22, 1997.  On this form, the veteran indicated 
that he had worked as a bus driver for Greyhound Lines from 
April 1981 to June 2, 1994, and that he had worked part time 
for Central Texas Trailways (CTT) beginning in September 
1995.  He asserted that Greyhound had terminated him for not 
having disclosed that he had a psychiatric disability (i.e., 
PTSD) during employment examinations.  At a May 1997 local 
hearing, the veteran testified that he had lost his job at 
CTT in March 1997 due to lack of certification based on a 
psychiatric illness.  

By a May 1997 rating decision, the RO granted a TDIU, 
effective from April 1, 1997.  In a June 1997 memorandum, the 
veteran's representative asserted that the effective date for 
the TDIU should have been June 2, 1994.  In a June 1997 
rating decision, the RO granted an effective date for the 
TDIU to February 11, 1997 (the same effective date assigned 
by the RO for a 70 percent rating for PTSD, as detailed in a 
May 1997 supplemental statement of the case).  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  A TDIU 
claim is a claim for increased compensation and the same 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date of an award of increased compensation can be 
the earliest date as of which it was ascertainable that an 
increase in disability has occurred, if the application is 
received within one year from such date.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See Hazan v. Gober, 10 
Vet. App. 511 (1997).  The award of an increased rating 
should normally be effective either on the date of receipt of 
the claim or on some date in the preceding year if it was 
ascertainable that the disorder had increased in severity 
during that time.  See also VAOGCPREC 12-98.

A total disability rating may be assigned where the schedular 
rating is less than total, and when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided, however, 
that if there is only one such disability, it must be rated 
at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16.

As noted above, the veteran's formal claim for TDIU was made 
on January 22, 1997.  At the time of his application, the 
veteran's service-connected disabilities (as reflected by a 
May 1995 rating decision) were as follows: PTSD (rated as 50 
percent disabling), left spinal nerve palsy (rated as 20 
percent disabling), low back strain (rated as 10 percent 
disabling), fracture of the right fourth toe (rated as 
noncompensably disabling), fracture of the right little 
finger (rated as noncompensably disabling), hemorrhoids 
(rated as noncompensably disabling), laceration of the left 
wrist (rated as noncompensably disabling), pseudofolliculitis 
barbae of the face and neck (rated as noncompensably 
disabling), and tinea cruris (rated as noncompensably 
disabling).  Thus, the veteran did not meet the schedular 
requirements for a TDIU at the time of his application on 
January 22, 1997.  (His PTSD rating was later raised - in May 
1997 - to 70 percent, effective from February 11, 1997).  

Even had the veteran met the schedular requirements at the 
time of his January 1997 application, the evidence reflects 
that he was working then (as well as the year before).  In 
fact, a June 1997 letter from CTT confirms that the veteran 
worked there on various dates between February 10, 1995, and 
February 22, 1997.  There is certainly no competent evidence 
showing that the veteran was unable to obtain and retain 
substantially gainful occupation (due to his service-
connected disabilities) prior to February 22, 1997.  However, 
the RO made the effective date February 11, 1997, the same 
effective date as a 70 percent rating for PTSD.  Thus, the 
veteran has received the earliest possible effective date 
permitted by law since his service-connected PTSD results in 
his unemployability, and his claim for an earlier effective 
date must be denied.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 
3.400, 4.16.

IV.  CUE claims 

The veteran was notified of a November 1991 rating decision 
(denying a rating in excess of 30 percent for PTSD) and his 
appellate rights by means of a December 1991 letter.  He did 
not disagree with this decision and it is therefore final. 
See 38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d) and 
20.302(a).

He has raised two CUE claims.  First, the veteran argues that 
the RO committed CUE by failing to properly weigh the 
evidence in its November 1991 rating decision denying a 
rating in excess of 30 percent for PTSD.  He argues that 
service medical records showed that he was unfit for field 
duty or providing security of other soldiers, and that - 
somehow - this entitled him to a higher rating nearly twenty 
years later.  

Second, the veteran has claimed that the RO committed CUE 
(generally) in that it did not explicitly advise him over the 
years that his PTSD (service connected since June 1990) was a 
psychiatric disability, and that as a result, he failed to 
inform his employer that he had a psychiatric disability.  
The veteran alleges that he was fired when it was discovered 
that he had lied about not having a psychiatric disability.  
(The veteran originally raised this CUE claim with respect to 
his service-connected PTSD, low back, and knee disabilities, 
but later clarified - at his Board hearing - that the CUE 
claim was actually only with respect to his PTSD).  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority or except as 
provided in 38 C.F.R. § 3.105.  See also 38 U.S.C.A. § 5109A.  

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims (CAVC) set 
forth a three-pronged test to be used in determining whether 
CUE is present in a prior final determination:

(1) either the correct facts, as they 
were known at the time, were not before 
the adjudicator or the statutory or 
regulatory provisions in existence at 
that time were incorrectly applied;

(2) the error must be undebatable and of 
the sort which, had it not been made, 
would have manifestly changed the outcome 
at the time of the prior determination; 
and

(3) a determination that there was [CUE] 
must be based on the record and law that 
existed at the time of the prior 
adjudication in question.

The CAVC has further stated that:

[CUE] is a very specific and rare kind of 
"error." It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error . . . . If a claimant-appellant 
wishes to reasonably raise [CUE] there 
must be some degree of specificity as to 
what the alleged error is and, unless it 
is the kind of error . . . that, if true, 
would be [CUE] on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error. It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a [CUE] claim is undoubtedly a collateral 
attack, the presumption is even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on 
reconsideration, 6 Vet. App. 162, 163 (1994).

Simply claiming CUE on the basis that the previous 
adjudication had improperly weighed and evaluated the 
evidence can never satisfy the stringent definition of CUE.  
Id. at 44; see also Russell, 3 Vet. App. 310.  In his CUE 
claim concerning the November 1991 rating decision, the 
veteran has not argued that any statutory or regulatory 
provisions were incorrectly applied.  Moreover, he has not 
articulated any allegation with the specificity required to 
demonstrate CUE on its face.  He has not provided persuasive 
reasons explaining why the result of the November 1991 RO 
rating decision would have been manifestly different but for 
the alleged error.  He has not alleged that the facts 
contained in the record at the time of the November 1991 
rating decision were incorrect in any manner.  At best, the 
veteran's statements amount to no more than a broad 
allegation of a failure to follow the rating criteria, or a 
general, unspecific error, which cannot form the basis of a 
CUE claim.  

As to his other, more general CUE claim that the RO failed to 
notify him that PTSD is a psychiatric disability (a curious 
claim, considering that the veteran sought psychiatric 
treatment at a VA mental hygiene clinic for years), the CAVC 
has rejected as being too broad general and unspecified 
allegations of error based on the failure of duty to assist.  
See Fugo, 6 Vet. App. at 44.

The issue with these CUE claims is a legal one, that is, 
whether the veteran has met the legal requirements for 
pleading CUE.  The facts are not in dispute, and application 
of the law to the facts is dispositive.  In short, neither 
the veteran nor his representative has identified any error 
of fact, any error in the application of the law, or any 
error in the failure of the duty to assist such that, but for 
the error, the result would have been manifestly different.  
The veteran has not met his responsibility of supporting his 
claims of CUE and therefore the Board dismisses them.

V.  Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The CUE claims are legal 
challenges to prior RO decisions and do not involve the 
submission of additional evidence because any finding of CUE 
must be based on the record and law that existed at the time 
of the rating decision in question.  Russell v. Principi, 3 
Vet. App. 310 (1992).  Thus, the Veterans Claims Assistance 
Act of 2000 (VCAA) is not applicable to motions alleging CUE 
in prior VA decisions.  See Parker v. Principi, 15 Vet. App. 
407 (2002).  The Board will, however, discuss the notice and 
assistance requirements as they apply to the claim for 
increased rating for a low back disability and for an earlier 
effective date for the grant of TDIU.

First, proper notice must be provided to a claimant before 
the initial VA decision on a claim for benefits and must:  
(1) inform the claimant about the information and evidence 
not of record necessary to substantiate the claim; (2) inform 
the claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In an April 2003 letter, VA advised the veteran of the first, 
second and third elements required by Pelegrini II.  While he 
has never been explicitly asked to provide "any evidence in 
[his] possession that pertains" to his claims, he has 
effectively been notified of the need to provide such 
evidence.  The April 2003 letter informed him that additional 
information or evidence was needed to support his claims and 
asked him to send the information or evidence to VA.  
Moreover, a November 2002 supplemental statement of the case 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes the "any evidence in the claimant's possession" 
language.  The veteran has been adequately informed of the 
need to submit relevant evidence in his possession. 

Although proper notice was ultimately provided after the 
initial adjudication of the veteran's claims, this was 
harmless error.  VA satisfied its notice requirements by 
November 2002 and readjudicated his claims in a May 2003 
supplemental statement of the case.  VA has also provided him 
every opportunity to submit evidence, argue for his claims, 
and respond to VA notices.  

With respect to the duty to assist, numerous VA outpatient 
records are in the file.  The veteran underwent several VA 
examinations (and the reports of these examinations have been 
reviewed).  He has not indicated that there are any 
outstanding records pertaining to his claims.  VA has 
satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.   

ORDER

A rating in excess of 10 percent for low back strain, for the 
period prior to September 19, 1997, is denied.

A rating in excess of 20 percent for low back strain, for the 
period beginning September 19, 1997, is denied.

An effective date earlier than February 11, 1997, for an 
award of TDIU, is denied.

The claim that the RO committed CUE in a November 1991 rating 
decision, by failing to assign a rating in excess of 30 
percent for PTSD, is dismissed. 

The claim that the RO committed CUE in failing to notify the 
veteran that his service-connected PTSD is a psychiatric 
disability, is dismissed.

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


